COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        In the matter of J. D. H.

Appellate case numbers:     01-17-00889-CV & 01-17-00890-CV

Trial court case number:    2017-01833J & 2017-02248J

Trial court:                313th District Court of Harris County

       This Court’s December 21, 2017 Order had, among other things, directed the
Clerk of this Court to mark appellant, J. D. H., indigent for appellate costs purposes. On
January 3, 2018, the Clerk of this Court sent late-brief notices to counsel notifying him
that his brief or an extension was due within 10 days of those notices or else these two
related appeals were subject to dismissal. No brief or extension has been timely filed.
       Appeals in juvenile certification cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See Order
Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
Notice of the Right to an Immediate appeal, Misc. Docket No. 15-9156 (Tex. Aug. 28,
2015). The notices of appeal in these cases were filed on November 17, 2017, from the
juvenile certification judgments signed on November 1, 2017, setting the 180-day
compliance deadline for May 16, 2018. See id. at 3(a).
       Accordingly, the Court sua sponte abates this appeal for the trial court to hold a
hearing and appellant’s counsel, Gary M. Polland, may be required to show cause why
he should not be relieved of his duties after a finding of good cause is rendered by the
court on the record and, if so, to enter orders withdrawing counsel and appointing new
counsel. See TEX. FAM. CODE ANN. § 56.01(d)(2), (3) (West 2017). Any hearing shall
be conducted within 10 days of the date of this Order. The trial court clerk shall file
supplemental clerk’s records containing the orders within 15 days of this Order.
       These appeals are abated, treated as closed cases, and removed from this Court’s
active docket. These appeals will be reinstated on this Court’s active docket when the
supplemental clerk’s records complying with this Order are filed with this Court.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                                 Acting for the Court
Date: January 25, 2018